CURIAN SERIES TRUST 7601 Technology Way Denver, Colorado 80237 November 2, 2011 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 Re: Curian Series Trust File Nos: 333-170606 and 811-22495 Dear Commissioners: Pursuant to Rule 497(j) under the Securities Act of 1933, we certify that the form of the prospectus and statement of additional information that would have been filed under paragraph (c) does not differ from that contained in the most recent post-effective amendment (Accession No. 0001505208-11-000013); and that the text of the most recent post-effective amendment was filed electronically. If you have any questions, please contact me at 517-367-4336. Sincerely, /s/ Susan S. Rhee Susan S. Rhee Vice President, Chief Legal Officer & Secretary
